Filed 6/16/15 P. v. Shehee CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B248097

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. ZM004373)
         v.

GREGORY ELL SHEHEE,

         Defendant and Appellant.




THE COURT:*
         Gregory Ell Shehee appeals from the February 4, 2013 judgment and order
committing him as a sexually violent predator (SVP) under Welfare and Institutions Code
section 6600 et seq. On that date, the jury found true the allegation that appellant had a
currently diagnosed mental disorder that made him a danger to the health and safety of
others in that it was likely he would engage in sexually violent predatory criminal
behavior. The court ordered appellant committed to Coalinga State Hospital for a two-
year term.
         We appointed counsel to represent appellant on this appeal. After examination of
the record, counsel filed an “Opening Brief” containing an acknowledgment that he had


*
         BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
been unable to find any arguable issues. Appellant’s counsel urges that the procedures
set out in People v. Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v. California
(1967) 386 U.S. 738 (Anders) apply to appeals of SVP proceedings. Counsel requests
that we independently review the record, which the court may do at its discretion. (In re
Conservatorship of Ben C. (2007) 40 Cal. 4th 529, 544, fn. 7.)
       On October 23, 2014, we advised appellant that he had 30 days within which to
personally submit any contentions or issues that he wished us to consider. After being
granted extensions of time, appellant filed a supplemental brief on February 6, 2015,
arguing that his state and federal rights have been violated. Specifically, he argues: (1)
The trial court abused its discretion, the prosecutor committed misconduct, and his
attorney was ineffective in admitting evidence of his 1975 juvenile offense, of which he
was innocent; (2) Dr. Jack Vognsen and Dr. Dale Arnold made up a false diagnosis of
paraphilia NOS for appellant, denying him equal protection and the right to a fair trial;
his attorney was ineffective for not investigating properly, and the court abused its
discretion by admitting Coalinga State Hospital records; (3) The prosecution violated his
state and federal rights by using the Evelyn W. case to mislead the jury and by mixing
that case with two non-convictions, i.e., “Cynthia M[.] and Patty,” and his counsel was
ineffective by not objecting; (4) His counsel was ineffective in failing to submit medical
reports on his eyes and back surgery, which would have protected his due process rights;
(5) Dr. Vognsen’s testimony negatively influenced the jury and his counsel was
ineffective in failing to object to testimony appellant threw a bed across a room, which
denied him a fair trial, as did the prosecutor’s misconduct of reading hearsay
interdisciplinary notes at trial; (6) Appellant was severely injured by police officers at the
state hospital, who jumped him on him on several occasions; (7) Evidence that could
prove his innocence was taken from him and destroyed and he received other punitive
treatment and physical assaults resulting in injury, and he was denied a speedy trial; (8)
The prosecutor inflamed the jury and committed perjury by stating appellant was
untruthful about his eye injuries, and appellant has suffered an ongoing denial of medical
treatment; (9) [appellant’s No. X] The trial court violated his equal protection rights by

                                              2
compelling him to testify at his trial, and if this issue was forfeited, his counsel was
ineffective; and (10) His trial counsel was ineffective because he turned the female jurors
against appellant by his “macho man” conversational style and chauvinistic statements,
and he acted as a surrogate prosecutor. Also, appellate counsel was ineffective for filing
a Wende brief.1
I. Procedural History
       The district attorney filed a petition for commitment as a sexually violent predator
against appellant on January 12, 2001, and an amended petition on March 22, 2001.
Appellant filed petitions for writs of habeas corpus on June 18, 2007, and on January 22,
2008. The January 22, 2008 petition was denied on March 14, 2008, in a written order.
A January 21, 2010 petition for writ of habeas corpus filed by appellant in pro. per. was
denied on January 25, 2010, because appellant was represented by counsel. Appellant’s
motion to exclude his prior juvenile conviction was denied on January 23, 2013. Jury
trial began on January 23, 2013. The jury entered its true finding on February 4, 2013.
II. Prosecution Evidence
       Dr. Dale Arnold, a forensic psychologist, testified at trial that he was one of two
independent evaluators who evaluated appellant. He had evaluated appellant six times
since 2000 and interviewed him on at least three occasions. His first report was dated
January 5, 2001, and the latest one was from September 28, 2012. In all of his six reports
on appellant he found him to be a sexually violent predator.
       Dr. Arnold testified that appellant committed offenses that are classified as
sexually violent offenses on three victims. He committed his first offense when he was a
juvenile and forced the victim by threatening him with a knife to orally copulate him
twice. He also attempted to sodomize the victim. The victim was under the age of 14.
The juvenile petition against appellant was sustained. The second victim was a woman
whom he forced into multiple sexual contacts over several hours. Appellant was
convicted of rape by force or fear. His third victim was the wife of an acquaintance of

1      Appellant requests, at the end of his supplemental brief, that this court appoint a
different appellate attorney to represent him. This request is denied.
                                              3
appellant’s. After she had refused to have sex with him three times, he returned to her
house and forced her into multiple sexual acts by beating her and threatening her with a
barbecue fork. He beat her again when he caught her calling the police after he had left.
Appellant was convicted of forcible rape and robbery.
       Dr. Arnold diagnosed appellant currently with paraphilia not otherwise specified
(NOS), polysubstance dependence and antisocial personality disorder. The basis for the
paraphilia NOS diagnosis is appellant’s more than 15-year pattern of behavior in which
he engaged in deviant sexual acts with at least five different people and continued to do
so despite social and legal sanctions. Appellant displayed violent behavior at a young
age and has been violent in prison. Test results revealed appellant to be in the high risk
category for recidivism. Appellant never showed remorse or empathy toward his victims.
       Dr. Jack Vognsen, a clinical psychologist, interviewed appellant five times and
wrote eight evaluation statements about him. He diagnosed appellant with paraphilia
NOS. Paraphilia is any type of unusual sexual desire. Appellant also has a
polysubstance dependence disorder and a severe antisocial personality disorder. The
existence of these three disorders is a “dangerous triad.” After administering the Hare
psychopathy checklist to appellant, Dr. Vognsen gave appellant one of the highest scores
he had ever given—38.5 out of 40. Anything over a score of 30 clearly indicates the
individual is a psychopath, and a score over 25 indicates a higher risk for sexual
reoffending. Dr. Vognsen testified that the use of substances lowers inhibitions and
makes an individual more dangerous. Dr. Vognsen believed appellant likely to engage in
sexually violent predatory behavior and likely to reoffend. Dr. Vognsen explained the
tests he administered to appellant, which revealed appellant to be a high risk.
       The People called appellant, who testified that he was sorry about what happened
with his first victim. Whatever the police report said, that was what it was. He did not
remember using a knife or forcing the boy to orally copulate him. He tried to block
everything out. He did not attend classes for sex offenders at Coalinga State Hospital
because the program was a failure. His only problem was with the things that were done


                                             4
to him and the resulting anger.2 He could not remember exactly what happened with the
second victim but he felt sorry for the victim. He did not rape the third victim. He
pleaded no contest to avoid 186 years in prison.
III. Defense Evidence
       Dr. Raymond E. Anderson, a clinical psychologist, met with appellant four or five
times. He did not believe appellant had a qualifying diagnosis of a sexual disorder or that
he posed a substantial risk to repeat a sexually violent offense. Appellant suffered from
attention deficit hyperactivity disorder (ADHD) and had trouble controlling his behavior.
ADHD was his only current diagnosis, and there had been a recent improvement. There
is no diagnosis of a disorder that leads to rape, and a juvenile offense should not be
considered with respect to any adult diagnosis. Appellant had a criminal, sexual
motivation. The diagnosis given by Drs. Vognsen and Arnold is not an approved
diagnosis. The tests they used, the Static-99 and the Static-2002R were not appropriate
for use in SVP cases.
       Dr. Vianne Castellano, a forensic clinical psychologist, had dealt with appellant’s
case for 13 years. She testified appellant had no current diagnostic condition but she had
previously diagnosed him with childhood posttraumatic stress disorder and ADHD. He
does not meet the criteria to be a sexually violent predator. She did not agree with the
paraphilia diagnosis. Appellant is the product of a chaotic environment with a lack of
parenting and extreme violence and disorganization in his community. Appellant lacked
socialization and the skills necessary to function as a heterosexual male during the time
frame that his offenses took place. Since 2008 he has become increasingly socialized and
has become a patient advocate and activist. Appellant is visually impaired, completely
blind in the right eye, and has neurological injures, hypertensive heart disease, and spinal
stenosis.




2     Appellant reported having been molested by a relative at the age of five and later
by two adult males.
                                             5
IV. Appellant’s Arguments Are Without Merit
       Appellant’s juvenile conviction was properly admitted into evidence, since all of
the criteria of Welfare and Institutions Code section 6600, subdivision (g) were met, i.e.,
appellant was 16 years of age or older when he committed the offense, the offense was a
sexually violent one, he was adjudged a ward of the court within the meaning of [Welf. &
Inst. Code] section 602 because of the offense, and he was committed to CYA. (Welf. &
Inst. Code, § 6600, subd. (g).) Appellant’s claim of innocence is not relevant to the
proceedings below. Furthermore, the petition alleging he committed violations of Penal
Code section 288, subdivision (a) (lewd and lascivious acts on a child under 14), Penal
Code section 245, subdivision (a) (assault with a deadly weapon), Penal Code section
288a (oral copulation), and Penal Code sections 664 and 286 (attempted sodomy) was
sustained, and appellant was committed to the California Youth Authority.
       The diagnoses by Drs. Jack Vognsen and Dale Arnold were shown not to be false,
although they were disputed by defense witnesses. Dr. Anderson acknowledged on
cross-examination that there is a diagnosis called “Paraphilia NOS” in the Diagnostic and
Statistical Manual (DSM), which lists all possible diagnoses and the criteria used to make
a diagnosis.
       No records from Coalinga State Hospital were admitted into evidence, although
the examining experts referred to them. The expert witnesses were, like other expert
witnesses, entitled to base their opinions on reliable hearsay, including the statements of
the patient and other treating professionals, in forming their opinion concerning
appellant’s mental state. (People v. Campos (1995) 32 Cal. App. 4th 304, 307.) An expert
may rely on otherwise inadmissible evidence if the evidence is of the sort other experts in
the field reasonably rely upon. (People v. Fulcher (2006) 136 Cal. App. 4th 41, 57.)
(Evid. Code, § 801.) Furthermore, the jury was instructed that it must decide whether
information on which the experts relied was true and accurate, and the jury could
disregard any opinion it found unsupported by the evidence. (CALCRIM No. 332.) The
jury was told that it could consider hearsay statements relied upon by the experts only for
the limited purpose of evaluating their ultimate opinion, and not as proof that the

                                             6
information relied upon was true. (CALCRIM No. 360.) We presume that the jury
followed these instructions. (People v. Harris (1994) 9 Cal. 4th 407, 431.)
       We do not believe the prosecutor used the Evelyn W. case to mislead the jury.
The trial court, at defense counsel’s urging, had the prosecutor explain the circumstances
surrounding the Evelyn W. incident and appellant’s subsequent imprisonment after the
next incident (the Cynthia incident) which was never litigated and did not result in a new
and separate crime. It merely caused him to be found in violation of probation in the
Evelyn W. case. No incident with a victim named “Patty” was mentioned at trial.
       Appellant has not shown how the admission of his medical reports on his eyes and
back would have protected his due process rights. Defense counsel exhaustively exposed
appellant’s various maladies and surgeries in his examination of Dr. Castellano. Thus,
the jury was fully aware of all of appellant’s medical conditions.
       The references to the interdisciplinary notes at trial show that the notes formed
part of the basis of Dr. Arnold’s opinion that appellant suffered from antisocial
personality disorder. Dr. Vognsen’s testimony that appellant threw a bed across the room
was no more damaging than other evidence of appellant’s conduct in general while
incarcerated or at Coalinga State Hospital and did not result in a denial of a fair trial.
       The prosecutor did not state appellant was untruthful about his eye injuries. She
did make it plain, however, that she challenged his claim that he was nearly blind by
asking him if he could see her, if he had been looking at the jurors and helping his
attorney in voir dire, and if he was taking notes and reading them. The jury was able to
judge for itself if appellant’s answers to these questions were truthful.
       With respect to appellant’s allegations of being injured by hospital police officers,
having his documents destroyed, and being denied medical treatment, these issues are not
before us and were not issues at the trial on the commitment petition.
       With respect to appellant’s claim he was denied a speedy trial, in People v. Litmon
(2008) 162 Cal. App. 4th 383, the appellate court stated that although a person alleged by
petition to be an SVP has no statutory speedy trial right, such a person nevertheless has a
federal due process right “to be heard at a ‘meaningful time.’” (Id. at p. 399.) The record

                                               7
shows that appellant alternated between representing himself and being represented by
counsel and filed petitions for writs of habeas corpus, leading to many continuances to
which he agreed, or which he requested. He waived his right to a probable cause hearing
and later demanded such a hearing. In addition, appellant filed many motions, and
several continuances were due to medical issues appellant presented to the court.
Moreover, these continuances led to the necessity of the People obtaining updated reports
from the appointed experts. Appellant was responsible for the delays in going to trial and
was not denied a trial within a meaningful time by any action of the State.
       We need not reach appellant’s argument that the trial court violated his equal
protection rights by compelling him to testify at his trial, or that his counsel was
ineffective in failing to object. It is true that the California Supreme Court recently held
in Hudec v. Superior Court (2015) 60 Cal. 4th 815 (Hudec) that the targets of civil
commitment proceedings in not guilty by reason of insanity (NGI) cases cannot be
required to testify under Penal Code section 1026.5, subdivision (b)(7).3 Appellant
argues that he is similarly situated to persons committed as NGI’s, as well as to juveniles
committed under Welfare and Institutions Code section 1800, who also cannot be
compelled to testify. (Welf. & Inst. Code, § 1801.5.) He maintains that all civil
committees are, for many purposes, similarly situated under equal protection law. He
points out that People v. McKee (2010) 47 Cal. 4th 1172, relied upon in Hudec, ruled that
SVP’s were similarly situated to mentally disordered offenders (MDO’s) and NGI’s for
purposes of equal protection analysis regarding the length of their commitment and the
right to a jury trial. (McKee, at pp. 1203, 1207.)
       In the instant case, appellant’s testimony caused him no prejudice. Appellant
acknowledges that the appropriate standard is the reasonable probability of a more
favorable outcome under People v. Watson (1956) 46 Cal. 2d 818, since an NGI’s right to
not testify is statutory, although we would find an absence of prejudice under the
standard of Chapman v. California (1967) 386 U.S. 18, 24 as well. In his testimony, with


3      Hudec was decided after the “opening brief” was filed on October 23, 2014.
                                              8
respect to the first and second predicate crimes, appellant was given the opportunity to
express remorse, which Dr. Arnold had testified appellant failed to do. Moreover,
although appellant said that whatever the police report stated was true, he did not actually
admit any of his offenses in the first incident. He said he could not remember anything.
He had the opportunity to explain why he had not attended anger management classes
and sex offender treatment classes. And although appellant admitted some of his
offenses, there would have been no point in denying them, since there was documentary
evidence to show appellant had committed these crimes. We do not believe appellant
would have received a more favorable outcome if he had not testified.
       Finally, appellant’s trial counsel was not ineffective. The record definitively
shows counsel did not act as a surrogate prosecutor, but rather mounted a vigorous
defense. Counsel called two experts to testify against appellant’s commitment, and he
effectively cross-examined the prosecutor’s experts. Counsel gave a skillful closing
argument and attempted to point out with remarks regarding his personal life that male
attitudes toward women can change.
       Furthermore, we conclude appellant received a fair trial, and appellate counsel was
therefore not ineffective for filing a Wende brief.
       We have examined the entire record and we are satisfied that appellant’s attorney
has fully complied with his responsibilities and that no arguable issues exist. (Wende,
supra, 25 Cal.3d at p. 443.)
       The judgment (SVP commitment order) is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              9